Case 3:20-cv-01991-HZ   Document 13-5   Filed 01/15/21   Page 1 of 19




                Exhibit 4
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document         https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                              13-5   Filed 01/15/21 Page 2 of 19




          Wild Flower launches gender-neutral sex toy Enby for "all of life's transitions"



          Rima Sabina Aouf | 14 June 2019
          45 comments
          The first sex toy created by retailer Wild Flower is a genderless object meant to suit a variety of
          bodies.
          Named Enby after the acronym NB, short for non-binary, the vibrator is designed to appeal to users
          across all genders, with an abstracted shape and open-ended functionality.
          "[We] wanted to create a toy that could stay with someone through all of life's transitions – changing
          bodies, new partners, evolving desires and beyond," said Wild Flower.




1 of 18                                                                                                   1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document      https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                           13-5   Filed 01/15/21 Page 3 of 19




          Enby is designed for people of all genders

          The company added that the gender-neutral aesthetic and function of Enby "allows you to write
          your own sexual script", avoiding the prescriptiveness of more familiar sex toy designs.


2 of 18                                                                                            1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document          https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                               13-5   Filed 01/15/21 Page 4 of 19




          It is a flexible silicone vibrator with wings

          The idea is that users can place Enby on or wrap it around many potentially sensitive areas of their
          bodies.
          As a starting point, Wild Flower suggests three potential ways to use the toy: first, "hump it", by
          lying it flat on the bed and grinding against it; second, "stroke it", by curling it into a hand-held
          massager; and third, "tuck it", by slipping it inside a harness or underwear.




3 of 18                                                                                                     1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document        https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                             13-5   Filed 01/15/21 Page 5 of 19




          You place Enby on or wrap it around different areas of the body

          Enby is an extension of a project Amy Boyajian and Nick Boyajian started two years ago when they
          founded Wild Flower, an online adult store where products are sorted by body part or type of play,
          not gender.




              Related story
              Sextech startups abandon the "intimidating" penis-shaped
              vibrator


          "We wanted to disrupt the sex toy industry, educate our customers and banish the binary by offering
          non-gendered products," said Nick.
          "While we're very proud of the products we've been able to carry and the work that we've done,
          we've always felt that there isn't a single product that truly represents our goals and mission."




4 of 18                                                                                                 1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document          https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                               13-5   Filed 01/15/21 Page 6 of 19




          It has three speeds and five patterns of vibration




5 of 18                                                                                               1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document        https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                             13-5   Filed 01/15/21 Page 7 of 19




          It comes during a renaissance in sex toy design that has seen a shift away from penis-shaped objects.
          Instead, the latest vibrators are more likely to have smooth and minimal, abstracted forms –
          alongside the occasional avocado or flying saucer.
          Other recently launched products include Dame's compact Fin vibrator, worn over the finger like a
          ring, and Buck Off, a toy designed especially for transgender men.
          Read more: Design Product design            Sex toy design       Sex
          Gender-neutral design




            Subscribe to our newsletters

            Email*

            Next


             More images




          Share and comment




6 of 18                                                                                                1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document    https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                         13-5   Filed 01/15/21 Page 8 of 19




          More
          Architecture
          Interiors
          Design
          Coronavirus

          Recommended stories




          Kamila Rudnicka designs at-home insemination   Julius Raymund Advincula makes "provocative"
          kit for use as part of sex                     font from cleverly positioned body parts




7 of 18                                                                                         1/6/21, 11:13 PM
Wild Flower launchesCase
                    gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document       https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                            13-5   Filed 01/15/21 Page 9 of 19




                   Julia Koerner on 3D-printed fashion and Black Panther costumes | Design f…




          Unbound  Babes
          3D-printed     disguises
                     fashion       vibrating
                             has "no         sex of
                                     limitations toyform
                                                     as ring   Coby Huang's
                                                          and geometry"      sex education
                                                                        says Julia Koerner toys are designed to
                                                               explore what brings us pleasure


                   Iceberg-making submarine aims to tackle global warming by re-freezing the…




          with disabilities                                 comes to female sex tech says Lora DiCarlo
          Iceberg-making submarine aims to tackle global warming by re-freezing the Arctic




8 of 18                                                                                              1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document        https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                            13-5   Filed 01/15/21 Page 10 of 19




          Imaginary Language is a set of geometric objects that "foster creativity"



                   Tadeas Podracky's The Metamorphosis furniture is a rejection of mass-pro…




          Tadeas Podracky's The Metamorphosis furniture is a rejection of mass-produced design



          Comments
          Visit our comments page | Read our comments policy


9 of 18                                                                                             1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document     https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                         13-5   Filed 01/15/21 Page 11 of 19




10 of 18                                                                                         1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document           https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                               13-5   Filed 01/15/21 Page 12 of 19




            Recommend         t Tweet        f Share                                                Sort by Newest



                   Join the discussion…

                 LOG IN WITH                  OR SIGN UP WITH DISQUS ?

                                                  Name




                 Becks • 2 months ago • edited
                 Surprised that this is still on the front page. It's not only that the product looks like a bike
                 saddle and the models uninspired, but the photography and AD is poor.
                 △ ▽ • Reply • Share ›

                 Hilary Meehan • 9 months ago • edited
                 This is a very creative design. Playful, functional, imaginative. The photos aren't offensive to
                 me, just targeted. They've thought outside the typical shapes for a pleasure device that opens
                 avenues of imagination and liberation. It looks like a lot of fun! Vavavoom!
                 1△     ▽ • Reply • Share ›

                 Sofia de Alcala • a year ago • edited
                 Oh my god, the pictures are so incredible ugly. I’m not condoning the use of hyper sexualized
                 women for a sex toy ad, but the content of these images is just plain distasteful. Also, before the
                 invention of this gender neutral "thing," there were vibrator sex toys that have different shapes.
                 Not all vibrators are phallic, so I don’t understand what exactly am I being sold here that we’re
                 supposed to think of as some sort of novelty? No innovation, just ugly images.
                 1△     ▽ • Reply • Share ›

                 BarttheCat • a year ago • edited
                 Wtf.
                 △ ▽ • Reply • Share ›

                 krampus • a year ago • edited
                 So it's a gel shoe insole?
                 4△     ▽ • Reply • Share ›

                 Jan Bednarek • 2 years ago • edited
                 Bez sensu.
                 △ ▽ • Reply • Share ›

                 Michael • 2 years ago • edited
                 Surely one would not be sharing the toy around, so why not just buy the one appropriate to

11 of 18                                                                                                      1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document              https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                                  13-5   Filed 01/15/21 Page 13 of 19




                        juli_vi > Michael • a year ago • edited
                        Actually, there are some people who share sex toys: couples of various configurations,
                        sex therapists, tantric massage professionals...
                        △ ▽ 1 • Reply • Share ›

                                Todd Zirkle > juli_vi • a year ago • edited
                                I share my sex toy every chance I get. It has a traditional shape and is attached.
                                It has several speeds and is all organic and contains no poly-byutinaols or other
                                potentially toxic substances. It does include the risk causing growths to form in
                                utero.
                                1△     ▽ 1 • Reply • Share ›

                                Michael > juli_vi • a year ago • edited
                                I still stand by my point. Get one or more that are appropriate to your and your
                                partner’s bits. A one-size-fits-all just doesn’t make sense to me.
                                2△      ▽ • Reply • Share ›

                Sylvia Sánchez • 2 years ago • edited
                Why would I want a gender neutral toy? I'm not gender neutral.
                6△     ▽ 2 • Reply • Share ›

                        Iikka Keränen > Sylvia Sánchez • 2 years ago • edited
                        There might be people in the world who aren't you.
                        4△     ▽ 7 • Reply • Share ›

                                baju-baju > Iikka Keränen • a year ago • edited
                                That's possible, however what does "neutral" mean?
                                1△     ▽ • Reply • Share ›

                Eugene Ely • 2 years ago • edited
                What the world needs now is love... not cheap plastic/rubber substitutes. Or stories about
                cheap plastic substitutes.
                6△     ▽ 1 • Reply • Share ›

                        Amanda Mask > Eugene Ely • a year ago • edited
                        Eugene, this is really dumb. People don't buy vibrators because they need love. They




12 of 18                                                                                                   1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document           https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                               13-5   Filed 01/15/21 Page 14 of 19




                RuckusAmsel • 2 years ago • edited
                That's interesting: If – as the full-on progressive asserts – there can be male/female penises,
                and likewise, male/female vaginas, wouldn't that mean that every sex toy can be said to be
                gender neutral, depending on how the user sees it?

                In that case, what would distinguish the object of this article from other products as being
                uniquely 'gender neutral'?
                4△    ▽ • Reply • Share ›

                       baju-baju > RuckusAmsel • a year ago • edited
                       Like with most design nowadays, it's the essay that comes attached to the design that
                       counts. What the heck is that?

                       Well, let me explain. If you mention gender in that essay everybody must be amazed
                       under the threat of being ostracised, soon to be upgraded to public shaming, tar and
                       feathers and executions.
                       2△     ▽ • Reply • Share ›

                               Ioandrei > baju-baju • 8 months ago • edited
                               We're headed fast to ideological totalitarianism in every aspect of public life.
                               This is very, very serious, and all the SJW bots are cheerfully endorsing it.
                               △ ▽ • Reply • Share ›

                               RuckusAmsel > baju-baju • a year ago • edited
                               Good point. Your take on the current state of design brings to mind how this is
                               paralleled in contemporary art. It's now less about the actual talent/skill needed
                               to produce the piece, but, principally about the message purportedly conveyed
                               by what is essentially performance.
                               1△     ▽ • Reply • Share ›

                       manu > RuckusAmsel • 2 years ago • edited




13 of 18                                                                                                   1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document            https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                                13-5   Filed 01/15/21 Page 15 of 19




                       1△    ▽ • Reply • Share ›

                               gerrard coetzee > RuckusAmsel • 2 years ago • edited
                               Not disqualified ruckus...it's just not architecturally related, it's a sex toy an as
                               such should be on the "sex toys are us" site.
                               1△      ▽ 3 • Reply • Share ›

                                        RuckusAmsel > gerrard coetzee • 2 years ago • edited
                                        That's unfair – if not downright inaccurate. You yourself make note of
                                        this website's focus on not just the architectural world, but on design
                                        itself. Should you dispute this, I ask you only to visit Dezeen's main page,
                                        at the top you'll see the headers "Design" and "Technology."

                                        The fact that this product is sex-related, in no way deems it outside the
                                        realm of design and technology, regardless of whether it offends your
                                        sensibilities and thus, your argument for its exclusion.
                                        1△    ▽ • Reply • Share ›

                                        gerrard coetzee > RuckusAmsel • 2 years ago • edited
                                        Ooh Rukus, so fiesty.
                                        △ ▽ 2 • Reply • Share ›

                Thomas • 2 years ago
                Jordan Peterson please help us!
                3△    ▽ 2 • Reply • Share ›




14 of 18                                                                                                      1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document             https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                                 13-5   Filed 01/15/21 Page 16 of 19




                        Ioandrei > Starcruzer • 8 months ago • edited
                        No, because only females are gender neutral, apparently.
                        △ ▽ • Reply • Share ›

                        gerrard coetzee > Starcruzer • 2 years ago • edited
                        No need, some males already have the junk.
                        △ ▽ • Reply • Share ›

                        Jacob Volanski > Starcruzer • 2 years ago • edited
                        Yes.
                        △ ▽ • Reply • Share ›

                Mr.A • 2 years ago • edited
                What am I looking at?
                2△     ▽ • Reply • Share ›

                Le canal hertzien • 2 years ago • edited
                I don't understand the purpose of this thing.




15 of 18                                                                                                 1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document     https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                         13-5   Filed 01/15/21 Page 17 of 19




           Top design stories
             Most                                          Most
             popular                                       recent

             1   Commenter says "graﬀiti is an art form" but not everyone agrees



             2   Haneul Kim fashions plastic stool from 1,500 discarded face masks



             3   Emanui is a portable menstrual cup cleaner that saves water



             4   Record traﬀic and six awards helped make 2020 Dezeen's best-ever year



             5   Two weeks left to enter Dezeen and LG Display's OLEDs Go! competition




           Subscribe




16 of 18                                                                                         1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document     https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                         13-5   Filed 01/15/21 Page 18 of 19




             Subscribe to
             our newsletters




             Email

            Next



            Popular jobs                                      Featured jobs


            1    Senior architectural visualiser at Visualhouse




17 of 18                                                                                         1/6/21, 11:13 PM
Wild Flower launchesCase
                     gender-neutral sex toy Enby
                         3:20-cv-01991-HZ     Document     https://www.dezeen.com/2019/06/14/wild-ﬂower-designs...
                                                         13-5   Filed 01/15/21 Page 19 of 19




            3    Project coordinator at Visualhouse



            4    Professor/associate professor or assistant professor at University of Hong Kong



            5    Professor/associate professor at University of Hong Kong




              Highlights




18 of 18                                                                                           1/6/21, 11:13 PM
